Citation Nr: 1620882	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran has verified active service in the United States Army from August
1976 to July 1979.  From April 10, 1986 to June 17 1986, from October 11 1990 to
May 22 1991, and from December 23 1991 to May 28 1992, the Veteran had intermittent periods of Reserve service. The Veteran retired from the military in July 2003. 
Reserve into at least 2002
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further development. 

The action specified in the November 2013 Remand has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's current back disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1121, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies element (1) of service connection in that he does have degenerative disc disease of the lumbar spine at L2-L3, L3-L4, L4-L5 and L5-S1 as of April 2014's VA examination. 

The weight of the evidence is against finding that the Veteran's back condition was incurred or aggravated as a result of service. The Veteran claims that his back was first injured in 1978 while playing flag football during training. The VA examiner also noted some other information regarding the allegation of a 1978 back injury. The examiner notes that the Veteran reported being treated in the hospital and put on three weeks of bedrest. The examiner notes that in 1978, the hospital functioned on a fee for service basis and if he was seen in the emergency room he would have had an x-ray. Moreover, there is no objective evidence of a physical profile for the injury that would have required no physical training for a period of three weeks. The Board notes there are other physical profiles in the Veteran's records regarding no physical training after his 1999 surgery. Unfortunately, there are no records to corroborate these contentions. 

Furthermore, during the course of his Worker's Compensation and Social Security Disability claims, the Veteran made several statements regarding a different time for the beginning of his back problems.  These inconsistencies tend to reduce the weight assigned to his statements.  At a July 1999 SSA evaluation, the Veteran reported that his back problems began between 1986 and 1988. At a May 2000 appointment with a treatment provider, the Veteran reported a motor vehicle accident in 1985 that began his back pain symptoms. The Veteran did submit a May 1993 medical report in service where he reports a history back pain. However, there are no independent findings to link the back pain to service. 

There is also significant evidence that the Veteran's back problem was a result of his post-service work carrying heavy objects. Specifically, a Worker's Compensation Decision concludes that the Veteran injured his back on January 11, 1999 while working for his employer. The Veteran had a subsequent back surgery.  Furthermore, the Veteran reported to the Kansas City Bone and Joint Clinic in July 1999 that he denied having any back injuries that were not work related. 

The Board also considered the Veteran's contentions that his periods of reserve service had stressed his back and caused his condition. There, unfortunately, as noted above, are no objective findings to support this conclusion.  As noted, his inconsistent lay statements are not afforded any significant probative weight.  

The VA examiner further concluded that based on the evidence it was less likely than not that the back injury occurred or was aggravated during service. She was, additionally, unable to determine if any back injury occurred during periods of ACDUTRA or INACDUTRA. 

Based on the following, the weight of the evidence is against finding that the Veteran's back injury occurred within service and therefore the elements of service connection have not been met. 

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in an August 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. This claim was remanded to inform the Veteran of the unviability of his Reserve service records. Further, the claim was remanded to obtain the beginning and ending dates of each period of active duty for training and inactive duty for training. Numerous DFAS requests were made and no specific information for when the Veteran had these training periods was obtained. The Veteran was also given the opportunity to submit any records relating to his service.   Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his back condition. 

ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


